EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Fussner on December 2, 2021. 
The application has been amended as follows: 

Claims 14, 15, 16, 17, 18, 19, and 24 are canceled. 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a thermally-conductive electromagnetic interference (EMI) absorber comprising a silicone elastomer matrix loaded with thermally-conductive particles, EMI absorbing particles, and silicon carbide, wherein the silicon carbide is present in a predetermined amount sufficient to synergistically enhance both thermal conductivity and EMI absorption, wherein the EMI absorbing particles comprise carbonyl iron powder, and the thermally- conductive particles comprise alumina; wherein the thermally-conductive EMI absorber is a gap pad having a thickness of at least 1 millimeter or putty that is conformable even without having to melt or undergo a phase change or reflow; and wherein the thermally-conductive EMI absorber is configured to adjust for gaps by deflecting at room temperature within a range from 20 °C to 25 °C; and wherein the thermally-conductive EMI absorber includes at least 6 to 44 volume percent of the alumina, at least 8 to 38 volume percent of the carbonyl iron powder, and at least 21 to 27 volume percent of the silicon carbide; or the silicone elastomer matrix includes magnetic flakes, the carbonyl iron powder, the alumina, manganese zinc ferrite, and the silicon carbide, such that the thermally conductive EMI absorber includes 2 to 4 volume percent of the magnetic flakes, 3 to 5 volume percent of carbonyl iron powder, 18 to 23 volume percent of the alumina, 27 to 40 volume percent of the manganese zinc ferrite, and 4 to 10 volume percent of the silicon carbide.


The prior art fails to teach or render obvious the combination of manganese zinc ferrite, magnetic flakes, silicon carbide, alumina, and carbonyl iron powder in a thermally-conductive electromagnetic interference (EMI) absorber in the claimed concentrations, which results in exceptionally high attenuation at low frequencies as shown in Figures 1 to 2 (which illustrate the better thermal conductivities and EMI absorption produced by combination of silicon carbide with carbonyl iron powder and alumina). Figs. 3 to 7 further illustrate the exceptionally high EMI absorption properties produced by the combination of silicon carbide with magnetic flakes, manganese zinc ferrite, and alumina.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787